
	
		II
		112th CONGRESS
		1st Session
		S. 504
		IN THE SENATE OF THE UNITED STATES
		
			March 8, 2011
			Mr. DeMint (for himself,
			 Mr. Coburn, Mr.
			 Hatch, Mr. Lee,
			 Mr. Paul, Mr.
			 Toomey, Mr. Vitter, and
			 Mr. Risch) introduced the following bill;
			 which was read twice and referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		A BILL
		To preserve and protect the free choice of
		  individual employees to form, join, or assist labor organizations, or to
		  refrain from such activities.
	
	
		1.Short titleThis Act may be cited as the
			 National Right-to-Work
			 Act.
		2.Amendments to the
			 National Labor Relations Act
			(a)Rights of
			 employeesSection 7 of the
			 National Labor Relations Act (29 U.S.C. 157) is amended by
			 striking except to and all that follows through
			 authorized in section 8(a)(3).
			(b)Unfair labor
			 practicesSection 8 of the
			 National Labor Relations Act (29 U.S.C. 158) is amended—
				(1)in subsection (a)(3), by striking :
			 Provided, That and all that follows through
			 retaining membership;
				(2)in subsection (b)—
					(A)in paragraph (2), by striking or to
			 discriminate and all that follows through retaining
			 membership; and
					(B)in paragraph (5), by striking
			 covered by an agreement authorized under subsection (a)(3) of this
			 section; and
					(3)in subsection (f), by striking clause (2)
			 and redesignating clauses (3) and (4) as clauses (2) and (3),
			 respectively.
				3.Amendment to the
			 Railway Labor ActSection 2 of
			 the Railway Labor Act (45 U.S.C. 152) is amended by
			 striking paragraph Eleven.
		
